Title: Abigail Adams to John Quincy Adams, 20 May 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy May 20th 1796
          
          I have to acknowledge the receipt of Several Letters from You Since Your arrival in London, the first Novbr 24th Janry 6th Febry 23, and Yesterday I received Yours of March 20th, for all of which, accept my Thanks, and believe that they are to me a most Valuable Deposit. The desire You express, that no warmer encomium may be bestowed upon You; than a bare approbation, may restrain my pen, but cannot suppress my feelings.
          Mr Gardner arrived after a short passage, and very kindly came the next Day after, and deliverd all the Letters papers and Books, which were committed to him. I was as much rejoiced to see him,

as the woman was, who saw the Man, who had seen the King. I felt an interest in him, because I knew him to be your particular Friend, and acquaintance.
          The Cloaks came safe to Hand. mr Gardner paid particular attention to them. I am much pleasd with mine, and so is Louissa with hers, for which she requests You to accept her Thanks: the Young Lady who undertook the commission, shews that she inherits the taste of Elegance which her Mamma is conspicuous for. present my compliments to Both, and thank them for me, and tell them that mr T B Johnson was very well last week, when I received a very polite card from him, in reply to an invitation which I had sent him, to dine with me on a particular Day.
          The Cloak which You sent to Louissa as a present I shall not object to her receiving as a present, but I must request You to Charge the one you sent to me, to the account I directed. at the same time the intention of the Donor, is gratefully received. I will thank You for any Books particularly interesting. Those which You sent me of citizenes’s Roland contain many curious annecdotes. there is through the whole a display of vanity, perfectly Characteristick of her Nation. no other, but a French woman, could have written so. poor Roland stands in the back ground, however brilliant a woman tallents may be, she ought never to shine at the expence of her Husband. Government of States and Kingdoms, tho God knows badly enough managed, I am willing Should be solely administerd by the Lords of the Creation, nor would I object, that a salique Law should universally prevail. I shall only contend for Domestick Government, and think that best administerd by the Female.
          I have not written to You since Feb’ry I have had such a surfeit of politicks, so contrary to My mind that it was painfull to detail them. the Majority in Congress assaild the Treaty with all the malice and Rancour of Party Spirit, and with a determined inveteracy strove to destroy it. 8 or 9 weeks were spent in this poor buisness untill the people took the allarm, and in the course of a few weeks the table of Congress was coverd with petitions from all parts of the union requesting them to make the necessary appropriations, to carry the Treaty into effect, that the Faith, and honour of the United States might be preserved. even those who did not like the Treaty, united in this wish considering the Faith of the Nation pledged. The triumph of the Friends of Government in Boston, was such as to astonish the Anarchists for a Town meeting was call’d by them, to

oppose a memorial from the Merchants in favour of the Treaty, when behold, they were outvoted by an hundred to one, altho with their utmost exertions, During the ferment last summer, they could get only a few Towns in the country to join them in opposition. now the people have with one voice call’d upon the Representives to fullfill the Treaty. on no occasion since the commencment of the Government has there been such an allarm. the voice was, we will support the Government, we will not have war. even the little village of Quincy presented more than an hundred petitioners.
          Mr. Ames, tho in so low and weak a state, as not to have been able to speak once through the Session, was determined to devote his Life to the cause, and 2 Days before the vote was taken in Congress, rose and made, as is universally agreed, one of the ablest and most eloquent speaches ever deliverd in that House, to the most crouded Audience. scarcly able to support himself he interested all hearts in his favour, and left an impression waterd with the Tears of his audience, tho not washed out, for it sunk too Deep. Scarcly were they restraind by the Rules of the House, from bursting forth what their full Hearts felt. yet during the Time he was speaking near two Hours, Your Father who was present, and from whom I received the account, says that the most perfect Silence reignd the Buz of a fly, might have been heard, such was the attention given.
          Dr Preistly too was present, and declared that tho he had heard a Chatham, and the first orators in G B, he never heard a speach which exceeded this or a superiour Orator. perhaps the Speach may not read with So much interest. the feelings of the people were wrought up to a crisiss, and eloquence then is irresistable. even Giles said, he forgot on which Side of the Question he was, and the Genevian, pronounced him the only Orator in the House. I will send You the speach it is to be printed in a pamphlet as soon as I can obtain it.
          From the close of Your Letter March 20th, I suspect that you were not so profound a proficient, in the Maxim of Horace and Pope, as you flatterd Yourself. Some Fair one has shewn You its sophistry, and taught you to admire! Youth and Beauty have penetrated through your fancied apathy, and You find yourself warmed by one and invigorated by the other; as you tell me that the enthusiasm of Youth has subsided, I will presume that reason and judgment have taken its place. I would hope for the Love I bear My Country, that the Syren, is at least half Blood. let me see, I think if I remember right,

she has classick Locks as Virgill stiles them, Heavenly blew Eyes and plays Musick delightfully—
          is Maria? has she no claims?
          our Friends here are well. Your aged Grandmother is very infirm, but always sensible to warm and strong family attachments. she enters with me into the Joy and pleasure of hearing from her Grandsons. she bids me send you her blessing. Your Sister I had a Letter from last week. she was well. her little Amelia just getting well of the Small pox. Charles was well, and like soon to be a Father. I have not heard directly from Thomas Since December I regreet your leaving London on that account, that I shall so seldom hear from You. an other Year will make Changes in America, some perhaps the concequences of which are not foreseen. I allways hope they may not be unauspicious to the best interests of our Country they fill My Mind with much anxiety. You may not be at a loss to Devine the reason.
          I am My Dear Son most tenderly / Your ever affectionate Mother
          
            Abigail Adams.
          
        